G. H. A. KUNST, Judge.
At 10:30 o’clock a. m. on the 20th day of January, 1944 claimant’s truck, a ton and one-half unloaded International van, was being driven by Roscoe Lamb, accompanied by his helper Lonnie Dean, on state road no. 21, toward Charleston. Although the road was very icy when the truck left Parkers-burg and continued in such condition, no chains were used. The visibility was good and no traffic obscured the vision or impeded the progress and driving of the truck. At a point about twenty miles from Charleston, upon rounding a curve in the road, a state road truck could, if the driver of the truck had been looking, been seen at a distance of seventy-five to one hundred yards parked on the left side of the road and headed in the direction of Charleston. Lamb did not observe the truck until he was within thirty-five or forty yards of it. The paved surface of the road was eighteen feet wide, with berm on the right side of the road on which Lamb was driving, five feet in width.
*341The state road truck occupied about two and one-half feet of berm and four feet of the left half of paved surface, leaving five feet of paved surface of road to the center, and thus giving Lamb, if he chose to use the berm, eighteen feet of road which could have been used by him in passing. When nearly opposite the state road truck, his truck skidded on the icy pavement and struck the state road truck. This truck had brought a load of rock to fill a hole, and its driver, who had been ahead with a flag to warn approaching traffic, had just returned to and entered the cab of his truck, upon being notified that rock had been unloaded. When claimant’s trucis struck rear of respondent’s truck driving it forward several feet, the collision caused damage to claimant’s truck, for the repairing of which and loss of time in getting same repaired, he asks an award against respondent of $292.00.
No negligence of respondent having been shown, the alleged failure of state road employees to display on the road signs showing men working, would not have prevented the collision and so far as the evidence shows the collision was due solely to the failure of claimant’s driver to exercise the requisite degree of care in driving the truck, which he states could have been stopped, at the speed he was driving, within twenty-five feet. An award is denied and the case is dismissed.